Citation Nr: 1641920	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  12-31 100 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 18, 2014, for degenerative joint disease of the right hip.

2.  Entitlement to an initial rating in excess of 50 percent from October 1, 2015, for a right hip replacement (formerly degenerative joint disease of the right hip). 

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO granted service connection for: (1) degenerative joint disease of the right hip, evaluated at 10 percent disabling, effective from May 10, 2009; and (2) degenerative joint disease of the right knee, effective from August 13, 2009.  The Veteran perfected a timely appeal, contesting the 10 percent ratings assigned for each disability.  See February 2011 Rating Decision; October 2011 Notice of Disagreement; September 2012 Statement of the Case; November 2012 Substantive Appeal.

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is included in the Veteran's electronic Virtual VA file.

In a January 2015 decision, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development. 

In a January 2015 rating decision, the AOJ re-characterized the Veteran's right hip disability as a right hip replacement (formerly degenerative joint disease of the right hip), and assigned a temporary total rating pursuant to 38 C.F.R. § 4.30, based on surgical procedure for a right hip replacement which necessitated convalescence beginning on August 18, 2014.  That rating decision also reflects that a 100 percent schedular rating was assigned in accordance with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5054, based on a prescribed 1-year period from September 1, 2014, through September 30, 2015, with a 50 percent schedular rating assigned on October 1, 2015.  38 C.F.R. § 4.71, Diagnostic Code 5054, NOTE 1 (2015).  The Veteran continues to appeal for an even higher rating for his right hip disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the appeal now concerns whether the Veteran is entitled to a rating higher than 10 percent prior to August 18, 2014, for the (formerly characterized) degenerative joint disease of the right hip, and whether he has been entitled to a rating higher than 50 percent from October 1, 2015, for the (now characterized) right hip replacement.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claims.  A review of the Veteran's Virtual VA claims file reveals the July 2014 Board hearing transcript and duplicative or non-relevant documents with respect to this appeal.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.

The issues being appealed are REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, after a careful and considered review of the record, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, in order to afford him every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In January 2015, the Board remanded the Veteran's claims for additional development to include contemporaneous VA examinations.  The Veteran was afforded VA knee and hip examinations in June 2015.  In the reports of both examinations, the examiner commented that the Veteran suffered from "less movement than normal" due, in part, to "ankylosis, adhesions, etc."  Also, the examiner found the Veteran had full initial range of motion in the right knee.  However, the examiner later noted that the Veteran did not suffer from ankylosis of either the knees or hips.  Thus, these clinical findings as such in the examination reports appear to be internally inconsistent, and hence an addendum opinion is needed to clarify whether the Veteran does (or does not) have ankylosis in his right knee or right hip; or, whether he does (or does not) demonstrate actual range of motion, in degrees, in either right knee or right hip.

Moreover, in a letter submitted by the Veteran in July 2015, he indicated that he was in the process of scheduling an appointment with a private orthopedic surgeon in Holland, Michigan, to review his records and service-connected conditions.  As such records could provide supportive evidence for the Veteran's claims, the Board is of the opinion that the Veteran is to be given an opportunity to provide such records and all other relevant private medical records.

Furthermore, the Veteran indicated that he had an appointment with the VA facility in Grand Rapids Michigan for updated X-rays, which were scheduled for July 2015.  All relevant ongoing VA medical records should be requested on remand.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Consistently, with respect to assessing the overall impairment of the right knee disability and the right hip disability (before and after the total right hip replacement), the Veteran was last provided a VA examination in June 2015.  Nonetheless, subsequent to the June 2015 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA knee and hip examinations of record, the Board finds that they are incomplete and require medical guidance in light of the Court's holding in Correia, in order to decide the claims.

Given the foregoing, and after all relevant medical records are obtained, another VA examination, including an addendum opinion from a physician, is to be obtained to determine the Veteran's current status and reconcile the opinions in the June 2015 VA examiner's reports, clarifying whether the Veteran actually has ankylosis or any range of motion in either of his right knee or right hip.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that the Veteran to provide sufficient information to identify any pertinent treatment records, both VA and private, for his right hip disorder and right disorder dated since June 2015, specifically any records from the aforementioned private orthopedic surgeon in Holland, Michigan and updated records from the VAMC in Grand Rapids, Michigan.  Obtain all VA treatment records that have not been obtained already.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Upon completion of the above, schedule the Veteran for a VA examination by an appropriate examiner so as to determine the level of impairment due to his service-connected right hip replacement (formerly degenerative joint disease of the right hip) and degenerative joint disease of the right knee.  The claims folder contents and a copy of this Remand are to be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.

* All studies and tests needed to ascertain the status of the service-connected right hip replacement (formerly degenerative joint disease of the right hip) and degenerative joint disease of the right knee, to include x-ray examination, if deemed necessary, should be performed, and written interpretation of such should be associated with the examination report.

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected right hip replacement (formerly degenerative joint disease of the right hip) and degenerative joint disease of the right knee on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected right hip replacement (formerly degenerative joint disease of the right hip) and degenerative joint disease of the right knee, and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

Right Hip:

a)  Does the Veteran have ankylosis (fixed deformity) of the right hip?  If so, is it unfavorable or favorable?  If unfavorable, is it extremely unfavorable or intermediate?  

* If ankylosis is identified, this determination should also be expressed in terms of the degree of adduction, abduction, or flexion in which the right hip joint is ankylosed; or, in terms of whether right hip shows fixed deformity in which the foot cannot reach the ground necessitating the use of crutches.

b)  Describe, in degrees of excursion, active and passive ranges of motion BOTH hips, and on weight bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of extension, flexion, abduction, adduction and rotation of the hips (thighs).

c)  Identify the presence and degree of, or absence of the following: muscle atrophy; changes in the condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain that can be attributed to the service-connected right hip replacement (formerly degenerative joint disease of the right hip).

d)  With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right hip, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

e)  The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

f)  The examiner is asked to provide an opinion as to  the following: (1) whether pain limits functional ability during flare-ups, or when the right hip is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional limitation of motion, in degrees, due to pain on use or during flare-ups; and (2) whether as a result of the service-connected right hip replacement (formerly degenerative joint disease of the right hip), the Veteran exhibits any weakened movement, excess fatigability or incoordination; and this determination should be expressed in terms of the additional limitation of motion, in degrees, which results.

g)  The examiner is asked to address whether as a result of the prosthetic replacement of the right hip joint, the Veteran (1) lacks adequate stability of the right hip, (2) has loose motion on use of the right hip, (3) has a flail hip joint, or (4) he does not have loose motion on use of the right hip joint but weight bearing is preserved with the aid of braces.

h)  The examiner is asked to address whether following implantation of the prosthesis, the Veteran suffers from residual weakness, pain, or limitation of motion in the right hip joint; and if so, the examiner should state whether the level impairment is best characterized as moderately severe or markedly severe.

i)  The examiner is asked to address whether following implantation of the prosthesis, the Veteran suffers from painful motion or weakness in the right hip joint such as to require the use of crutches.


Right Knee

a)  Does the Veteran have ankylosis (fixed deformity) of the right knee?  If so, is it favorable or unfavorable?  If ankylosis is identified, this determination should also be expressed in terms of the degree of flexion or extension in which the right knee joint is ankylosed.

b)  Describe, in degrees of excursion, active and passive ranges of motion BOTH knees, and on weight bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of extension and flexion of the knees.

c)  Identify the presence and degree of, or absence of the following: muscle atrophy; changes in the condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain that can be attributed to the service-connected degenerative joint disease of the right knee.

d)  With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right knee, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

e)  The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

f)  The examiner is asked to provide an opinion as to  the following: (1) whether pain limits functional ability during flare-ups, or when the right knee is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional limitation of motion, in degrees, due to pain on use or during flare-ups; and (2) whether as a result of the service-connected degenerative joint disease of the right knee, the Veteran exhibits any weakened movement, excess fatigability or incoordination; and this determination should be expressed in terms of the additional limitation of motion, in degrees, which results.

g)  The examiner is asked to address whether as a result of the service-connected degenerative joint disease of the right knee, the Veteran (1) lacks adequate stability of the right knee, (2) has loose motion on use of the right knee, and (3) requires the use of a brace to stabilized the right knee joint; or, (4) has malunion with marked knee or ankle disability.

h)  The examiner is asked to address whether as a result of the service-connected degenerative joint disease of the right knee, the Veteran has any lateral instability or recurrent subluxation of the right knee.  If so, the examiner should state whether the level impairment is best characterized as slight, moderate, or severe in degree.

Complete, clearly-stated rationale for the conclusion reached must be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the issues of: (1) entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee; (2) entitlement to an initial rating in excess of 10 percent prior to August 18, 2014, for degenerative joint disease of the right hip; and (3) entitlement to an initial rating in excess of 50 percent from October 1, 2015, for a right hip replacement (formerly degenerative joint disease of the right hip), light of all pertinent evidence and legal authority.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and allow them an appropriate period of time for response.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The purpose of this REMAND is to afford due process and to ensure proper development of the issues being appealed.  It is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need to take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




